
	

113 HR 4064 IH: Freeing Americans from Inequitable Requirements Act of 2014
U.S. House of Representatives
2014-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4064
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2014
			Mr. Scalise (for himself and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide that the individual health insurance mandate
			 not apply until the employer health insurance mandate is enforced without
			 exceptions.
	
	
		1.Short titleThis Act may be cited as the Freeing Americans from Inequitable Requirements Act of 2014 or the FAIR Act of 2014 .
		2.Findings; purpose
			(a)FindingsCongress finds the following:
				(1)Since the passage of the Patient Protection and Affordable Care Act (hereafter referred to as PPACA), the Administration—through the Department of Health and Human Services and the Department of
			 the Treasury—has unilaterally delayed or changed PPACA at least eighteen
			 times.
				(2)On July 2, 2013, the Administration delayed until 2015 the PPACA requirement that employers with at
			 least 50 full-time equivalent employees provide health coverage for their
			 full-time workers or risk paying a penalty to the Internal Revenue
			 Service.
				(3)On February 10, 2014, the Administration once again delayed the PPACA requirement until 2016 for
			 employers with between 50 and 99 full-time equivalent employees to provide
			 qualified health insurance to their employees.
				(4)The Administration lacks the authority to unilaterally change statutorily defined dates in order to
			 delay the implementation of any provision of PPACA.
				(5)If the Administration continues to suspend the penalties for businesses absent any statutory
			 authority, then the penalties for all Americans should be suspended on the
			 basis of fundamental fairness.
				(b)PurposeThe purpose of this Act is to require the suspension of the enforcement of penalties associated
			 with the individual mandate should the Administration unilaterally
			 announce a suspension of the enforcement of penalties for any component of
			 the employer mandate.
			3.Individual health insurance mandate delayed until employer health insurance mandate enforced
			 without exceptions
			(a)In generalSection 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subsection:
				
					(h)Delay until employer health insurance mandate enforced without exceptionsThis section shall not apply with respect to any month which begins before the date on which the
			 Secretary submits to Congress a certification that section 4980H is being
			 applied and administered without any administratively created exceptions..
			(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2013.
			
